Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 02, 2018

The Court of Appeals hereby passes the following order:

A18A2085. ERIC MITCHELL BLANTON v. THE STATE.

       Eric Mitchell Blanton filed this direct appeal from the trial court’s order
revoking his probation. The record shows that Blanton waived a revocation hearing,
and the trial court, in lieu of full revocation, amended the original order of probation
to include a special condition that Blanton serve 45 days in jail or pay $1,500 toward
fines and fees. In order to appeal the revocation of his probation, however, Blanton
was required to file an application for discretionary appeal. OCGA § 5-6-35 (a) (5);
Andrews v. State, 276 Ga. App. 428, 431 (1) (623 SE2d 247) (2005). His failure to
comply with the discretionary appeal procedure deprives this Court of jurisdiction to
consider this appeal, which is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/02/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.